SIMONTON, Circuit Judge
(after stating the facts). In their brief the appellees contended that this appeal will not lie. The decree appealed from was filed October 5, 189B. The petition for appeal and the assignments of error were filed 27th December, 1893. The appellees insist that, under the fifteenth section of the act of 1890, the appeal- on behalf of the United States must be filed within 30 days from the rendition of the decision by the circuit court. No notice was given of a motion to dismiss the appeal. It would seem from the language of subdivision 3, rule 21, of this court (1 C. C. A. xix., 47 Fed. x.) that some such notice was necessary. Without, however, deciding this point-, the appellee can take nothing by this motion. The limitation of time to the United States provided in section 15 of the act applies only to appeals from the action of the board of general appraisers and of the rulings of the circuit court thereon. This case comes before us on the dismissal of a petition of the United States in tl^e matter of interest and costs on a judgment, and is governed by the general law of appeals.
The question is, is the United States liable for interest and costs in cases arising under the fifteenth section of the act of 1890, entitled "An act to simplify the laws in relation to the collection of the revenues?” It would seem that, so far as the costs of this' court are- concerned, in this case, the United States is not liable for costs. The rule forbids it; and the mandate does not allow costs. But we will not rest the case on this ground. The rule is that the United States is not liable for costs, and a judgment against it for costs will be reversed. U. S. v. Boyd, 5 How. 29; U. S. v. McLemore, 4 How. 286; The Antelope, 12 Wheat. 546. As the United States is not suable of common right, the party who institutes a suit against it must bring his case within some act of congress authorizing the suit or the court cannot exercise jurisdiction. U. S. v. Clarke, 8 Pet. 436. So, when a party brings suit against the United States, he must not only show permission to sue, but his suit must be brought subject to such conditions as the act imposes. As costs are not a matter of right, and are not recoverable as an incident to the judgment, but depend on statutory provisions, if he desires costs in case of success he must show by the act under which he sues that the United States has consented to pay costs if defeated. There is no room for inference, and, if the terms of the statute are not ambiguous, there can be no reasoning from analogy. The sovereign may, in certain cases and under certain circumstances, allow suit to be *155brought, and at the same time may submit to costs; but, as the privilege of bringing suit against the sovereign is a special privilege, —the waivin' of a. right, — so tin1 right to recover costs is a special provision, confined to the special case. The act is the law of the case, and in that act we mast find as well the right to recover costs in the suit as the right to sue, else such right does not exist.
The action in the main case was brought under the act of 1890. That act is the only authority for such a suit. hTowhere does the act make any provision for the payment of costs by the United States. The silence of the act on, this subject is significant. Its manifest purpose is to bring togeiher in one act all acts relating to the collection of revenue. Its title embraces all laws in relation to revenue, and declares an intent to simplify them. It repeals 31 sections of the Revised Statutes and 2 acts of congress on this subject, and all acts and parts of acts inconsistent with its provisions. Among the sections of the Revised Statutes is section 3011. That section, as originally prepared, provided a mode of relief from payment of excessive dues. It made no provision as to interest and costs in case of recovery by the importer. It was amended by an act approved 1st February, 1888 (25 Stat. 6), wherein provision was made for payment of costs of suit, and interest at the rate of 3 per cent, per annum, on all judgments obtained for overpayment of duties. The act of 1890, legislating on this same subject, and providing a substitute for the proceeding allowed In that section, and for a suit and appeal thereon, repeals the section, but says nothing; whatever as to interest and cosls. It is impossible to escape the conclusion, that congress either did not intend that the United States should pay costs in the cases provided for, or that it omitted to insert such intention, and that this omission defeats the claim for costs. One sentence in the fifteenth section of the act of 1890 has been pressed on our attention, as indicating an intent that costs shall he paid “on such original application, and, on any such, appeal, security for damages and cosls shall be given as in case of other appeals in cases in which the United States is a party.” Tin; reference here is to sections 1000 and 1001 of the Revised Statutes. These provide that in all cases in which the United States is ap-pellee, the other party must give bond and security for costs, but that in no case shall such bond and security be required from tlie United States; and only in cases in which “such costs are taxable by law against the United States” is any provision made for the payment of them out of the contingent fund of the department. As we have seen, there is no provision by this act of 1890 for costs taxable against the United States. It is contended, however, that this is an ad ion against William M. Marine, collector, and that the iueident of cosls follows the judgment. Originally this was the case. Elliott v. Swartwout, 10 Pet. 137; hut, congress having required the collector to pay all moneys received by him into the treasury of the United States, this defeated the common-law right of action against the collector (Cary v. Curtis, 3 How. 236); and, although the legislation of congress has been somewhat contradictory on this subject, none of it restored the common-law right of *156action against the collector. The legislation created a statutory right of action, governed exclusively by the provisions of the statutes of the United States. Arnson v. Murphy, 109 U. S. 238, 3 Sup. Ct. 184. In other words, notwithstanding that the name of the collector was used, the real purpose of the proceeding was to get money out of the treasury of the United States, and the United States was the real and only party in interest, the suit being governed wholly by the provisions of the statutes of the United States. This brings us precisely to the conclusion we have reached.
With regard to interest, we think that this case is controlled by the case of U. S. v. Sherman, 98 U. S. 567, quoted and affirmed in the case of U. S. v. North Carolina, 136 U. S. 217, 10 Sup. Ct. 920. The court say:
“When the certificate is given, the claim of the plaintiff in the suit is practically converted into a claim against the government, hut' not until then. Before that time the government is under no obligations, and the secretary of the treasury is not at liberty to pay. When the obligation arises, it is an obligation to pay the amount recovered; that is, the amount for which judgment has been given. The act of congress says not a word about interest. Judgments, it is true, are by the law of South.Carolina, as well as by federal legislation, declared to bear interest. Such legislation, however, has no application to the government, and the interest is no> part of the amount recovered. It accrues only after recovery has been had. Moreover, whenever interest is allowed either by statute or at common law, except in cases in which there is a contract to pay interest, it is allowed for the delay or default of the debtor. ' But delay or default cannot be attributed to the government. It is presumed to be always ready to pay what it owes.”
The decree of the circuit court is reversed, without cost to either party. Let the case be remanded to the circuit court, with instruction to enter judgment for the appellee in the sum of $366.24, without interest or costs.